Order, entered on or about January 6, 1964, granting respondent’s application pursuant to (CPLR 1102, svtbd. [b]) to compel the appellant to furnish respondent with a free copy of the minutes of a four-day trial for the purpose of an appeal from the judgment of the trial court which dismissed the complaint, unanimously reversed, on the law and on the facts, without costs, and the motion denied. On November 7, 1963 this court granted an application of plaintiff-*866respondent for leave to appeal as a poor person to the extent of permitting her appeal “ to be heard upon a typewritten or reproduced record without printing the same and upon typewritten or reproduced appellant’s points and appendices.” The respondent then made a motion before the trial court for an order directing the appellant to furnish her with a free copy of the minutes of the trial, which relief was granted and is the subject of this appeal. Thereafter, on March 17,1964, the respondent unsuccessfully moved this court for a resettlement of this court’s prior order so as to amend the said order to provide full poor person relief to the respondent. It appears that the trial court was unaware of this court’s refusal to grant respondent permission to proceed as a poor person. In view of the limited permission granted to the respondent by this court’s order of November 7, 1963, the trial court had no power to impose the cost of the stenographer’s minutes upon the city. (Rocco v. City of New York, 283 App. Div. 1056.) Concur — Breitel, J. P., Rabin, Valente, Stevens and Staley, JJ.